Hammond, J.
The only question raised in this case is whether the acceptance by the town of Revere of St. 1901, c. 78, at the first part of the annual town meeting of the present year was a legal acceptance. The town had been divided into voting precincts. The earlier statutes authorizing the establishment of such precincts in towns provided that they should be used for holding all meetings “ for the choice of officers elective by the people, except town officers.” St. 1886, c. 264; § 1. St. 1890, c. 423, § 72. St. 1893, c. 417, § 101. Meetings for the transaction of the general business of the town including the choice of town officers were not affected, but remained as before. But by St. 1894, c. 132, a further change was made, so that any town which had adopted the system of precinct voting as theretofore authorized might use the system for the annual choice of its town officers and for voting upon the question of granting licenses for the sale of intoxicating liquors, and all other matters to be considered at the annual town meeting were to be brought before the town meeting to be held within thirty days- after the date of the annual election. The time and place of holding this subsequent meeting were to be named in the warrant, and the election, subsequent meeting and its adjournments were to be regarded as parts of the annual town meeting. See also St. 1898, c. 548, § 349, where these provisions have been substantially re-enacted.
It is plain that the question of the acceptance of St. 1901, c. 78, could not be decided at the precinct meetings unless these statutes have been modified. There is no express modification, but it is argued by the petitioner that since the whole matter was within the power of the Legislature it may be inferred that *157there was an implied modification of these prior statutes as to precinct voting, and that when the Legislature said that this statute might be accepted at any annual town meeting the vote on the question might be taken either at the first part or the second part of the meeting, as might be thought by the voters to be most convenient.
The suggestion does not seem to us sound, since the pri.or statutes classify the business of the town meeting and designate what kind of business shall be done at each part thereof; and, in the absence of any necessary implication to the contrary, the reasonable conclusion would be that when in any subsequent statute any question is submitted to the voters of the town it should take its place under that classification.
Moreover it is to be observed that the statute under consideration makes quite a material change with reference to the appointment of members of the regular or permanent police and fire departments and their tenure of office, and it is fair to presume that upon such a question there might be considerable discussion which could not take place at the precinct meetings. In view of the universal usage as to the transaction of the business of a town at a general town meeting, it is not to be assumed that the Legislature in submitting this question to the voters intended to deprive them of the usual right to an interchange of views in the usual way at a general meeting.

Exceptions overruled.